DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Action is in response to Applicant’s remarks and amended claims filed on March 8, 2021.  Claims 1-3, 5, 7, 10, 12, 14, 16, 19-28, 57, and 77-79 are now pending in the present application. This Action is made FINAL.
Response to Amendment
2.	The outstanding rejections of Claims 1-5, 7, 10, 12, 14, 16, 19-28, and 57 under 35 U.S.C. 102(a)(1) and 103 are withdrawn in light of Applicant's amendment to Claims 1, 19, and 57 filed on March 8, 2021.	
Information Disclosure Statement
3.	The information disclosure statement submitted on December 23, 2020 has been considered by the Examiner and made of record in the application file.
Specification
4.	The amendments to the specification regarding the title received on March 8, 2021.  These amendments to the title are accepted.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 14, 16, 19, 23-28, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent Application Publication # 2013/0308613 A1) in view of Pelletier et al. (U.S. Patent Application Publication # 2018/0206288 A1).
Regarding claim 1, Huang et al. teach a method for transmitting data (Fig.2), comprising: 
sending, by a first access network device, a Physical Downlink Control Channel (PDCCH) to the terminal device (read as eNB transmitting control signaling (Fig.2 @ 21 and Fig.7 @ 71; Paragraph [0016]); For example, “sending control signaling scrambled by a random access group scheduling identity to a user equipment (UE) belonging to a first group on a physical downlink control channel (PDCCH)”(Fig.2 @ 21 and Fig.7 @ 71; Paragraph [0014])), 
the PDCCH carrying scheduling information of downlink data of the terminal device (read as random access group scheduling identity (Paragraph [0014]); For example wherein the random access group scheduling identity is shared by user equipments belonging to the first group;”(Paragraph [0014])),
wherein the first access network device is any access network device in a set of access network devices (read as network equipment (Fig.3 @ eNB and Fig.7)),  and 
sending, by the first access network device, the downlink data to the terminal device.(Fig.2 @ 23 and Fig.7 @ 73)
However, Huang et al. fail to explicitly teach transmitting data with a terminal device in an inactive state, comprising: 
sending a Physical Downlink Control Channel (PDCCH) to the terminal device,
the set of access network devices comprises at least two access network devices and the terminal device is capable of moving without performing handover in coverage of the at least two access network devices
Pelletier et al. teach a method for transmitting data with a terminal device in an inactive state (read as WRTU operating in a dormant mode (Paragraph [0188])), comprising: 
sending a Physical Downlink Control Channel (PDCCH) to the terminal device (read as “a WTRU operating in a dormant mode may receive and decode dedicated downlink assignment(s) on a PDCCH (e.g., scrambled using a C-RNTI), …”(Paragraph [0188])),
the set of access network devices comprises at least two access network devices and the terminal device is capable of moving without performing handover in coverage of 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a WRTU operating in a dormant mode to receive DL assignments on a PDCCH as taught by Pelletier et al. with the network device (e.g., eNB)  as taught by Huang et al. for the purpose of optimizing PDCCH signaling to trigger UEs in the communication network to perform random access.
Regarding claim 19, Huang et al. teach a method for transmitting data, comprising: 
receiving, by a terminal device (Fig.3 @ UE), a Physical Downlink Control Channel (PDCCH) sent by a first access network device (read as UE receiving control signaling (Fig.2 @ 12; Fig.6 @ 63; Paragraph [0010]); For example, “receiving control signaling scrambled by the random access group scheduling identity on a physical downlink control channel (PDCCH), …”(Fig.1 @ 12; Fig.6 @ 63; Paragraph [0010])), 
the PDCCH carrying scheduling information of downlink data of the terminal device (read as random access group scheduling identity (Paragraph [0014]); For example wherein the random access group scheduling identity is shared by user equipments belonging to the first group;”(Paragraph [0014])), 
wherein the first access network device belongs to a set of access network devices (read as network equipment (Fig.3 @ eNB and Fig.7)), and 
receiving, by the terminal device, the downlink data sent by the first access network device according to the scheduling information. (Fig.1 @ 13; Fig.6 @ 63)
However, Huang et al. fail to explicitly teach
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a second base station as taught by Ozturk et al. and the core network device as taught by Zhang et al. with the network 
However, Huang et al. fail to explicitly teach transmitting data with a terminal device in an inactive state, comprising: 
receiving, by the terminal device, a Physical Downlink Control Channel (PDCCH) sent by a first access network device,
the set of access network devices comprises at least two access network devices and the terminal device is capable of moving without performing handover in coverage of the at least two access network devices
Pelletier et al. teach a method for transmitting data with a terminal device in an inactive state (read as WRTU operating in a dormant mode (Paragraph [0188])), comprising: 
receiving, by the terminal device, a Physical Downlink Control Channel (PDCCH) sent by a first access network device (read as “a WTRU operating in a dormant mode may receive and decode dedicated downlink assignment(s) on a PDCCH (e.g., scrambled using a C-RNTI), …”(Fig(s).1A and 1C; Paragraph [0188])),
the set of access network devices comprises at least two access network devices and the terminal device is capable of moving without performing handover in coverage of the at least two access network devices. (Fig.1A @ 102c, 114a-114b, Fig.1C @ 102a-102c, 140a-140c)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ a WRTU operating in a dormant 
Regarding claim 57, Huang et al. teach a terminal device (Fig(s).1, 3, and 6), comprising: 
a memory and a processor (read as hardware (Paragraph [0083]); For example, “the above-mentioned embodiments of a method may be implemented with a computer program instructing corresponding hardware.”(Paragraph [0083])), 
the memory storing one or more computer programs that, when executed by the processor, cause the processor to execute operations (read as hardware (Paragraph [0083])) comprising: 
receiving a Physical Downlink Control Channel (PDCCH) sent by a first access network device (read as UE receiving control signaling (Fig.2 @ 12; Fig.6 @ 63; Paragraph [0010]); For example, “receiving control signaling scrambled by the random access group scheduling identity on a physical downlink control channel (PDCCH), …”(Fig.1 @ 12; Fig.6 @ 63; Paragraph [0010])), 
the PDCCH carrying scheduling information of downlink data of the terminal device (read as random access group scheduling identity (Paragraph [0014]); For example wherein the random access group scheduling identity is shared by user equipments belonging to the first group;”(Paragraph [0014])), 
wherein the first access network device belongs to a set of access network devices (read as network equipment (Fig.3 @ eNB and Fig.7)), and 
receiving the downlink data sent by the first access network device according to the scheduling information. (Fig.1 @ 13; Fig.6 @ 63)
However, Huang et al. fail to explicitly teach the set of access network devices comprises at least two access network devices and the terminal device is capable of moving without performing handover in coverage of the at least two access network devices
Pelletier et al. teach a network architecture wherein the set of access network devices comprises at least two access network devices and the terminal device is capable of moving without performing handover in coverage of the at least two access network devices. (Fig.1A @ 102c, 114a-114b, Fig.1C @ 102a-102c, 140a-140c)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the network architecture comprising of two or more eNodeBs and a WRTU operating in a dormant mode as taught by Pelletier et al. with the network device (e.g., eNB)  as taught by Huang et al. for the purpose of optimizing PDCCH signaling to trigger UEs in the communication network to perform random access.
claim 10, and as applied to claim 1 above, Huang et al., as modified by Pelletier et al., teach a method, before sending, by the first access network device, the PDCCH to the terminal device, further comprising: 
determining, by the first access network device, characteristic information of the PDCCH (Fig.3 @ 31); and 
sending, by the first access network device, the characteristic information to the terminal device (Fig.2 @ 21; Fig.3 @ 32), 
wherein the characteristic information is configured to indicate the terminal device to receive the PDCCH (read as random access group scheduling identity (Fig.2 @ 21; Fig(s).3-5)); 
wherein the characteristic information is configured when a high-layer signaling connection exists between the first access network device and the terminal device. (Fig(s).4-5)
Regarding claim 14, and as applied to claim 1 above, Huang et al., as modified by Pelletier et al., teach a method further comprising: 
sending, by the first access network device, characteristic information of the PDCCH to the terminal device through system information. (read as MAC PDU (Paragraph [0060]))
Regarding claim 16, and as applied to claim 1 above, Huang et al., as modified by Pelletier et al., teach a method wherein the scheduling information is scheduling 
the RNTI is the same as RNTIs with which scheduling information carried by PDCCHs of other access network devices in the set of access network devices are scrambled (read as P-RNTI (Paragraph [0038])), 
the RNTI is configured when the high-layer signaling connection exists between the first access network device and the terminal device, or the RNTI is pre-configured and sent to each access network device in the set of access network devices by the network entity (read as RRC message (Paragraph [0038])); and 
before sending, by the first access network device, the downlink data to the terminal device, the method further comprises: 
sending, by the first access network device, the RNTI to the terminal device, wherein the RNTI is configured for the terminal device to demodulate the scheduling information.(Fig.2 @ 21)
Regarding claim 23, and as applied to claim 19 above, Huang et al., as modified by Pelletier et al., teach a method before receiving the downlink data sent by the first access network device, further comprising: 
receiving, by the terminal device, a Radio Network Temporary Identity (RNTI) sent by the first access network device (Fig.1 @ 12); and 
demodulating, by the terminal device, the scheduling information according to the RNTI. (read as P-RNTI (Paragraph [0038]))
claim 24, and as applied to claim 23 above, Huang et al., as modified by Pelletier et al., teach a method wherein receiving, by the terminal device, the RNTI sent by the first access network device (Fig.1 @ 12) comprises: 
receiving, by the terminal device, system information sent by the first access network device (read as RRC message (Paragraph [0038])), 
wherein the system information carries the RNTI. (read as P-RNTI (Paragraph [0038]))  
Regarding claim 25, and as applied to claim 19 above, Huang et al., as modified by Pelletier et al., teach a method further comprising: 
receiving, by the terminal device, characteristic information of the first access network device (Fig.1 @ 12), 
wherein receiving, by the terminal device, the PDCCH sent by the first access network device comprises: 
receiving, by the terminal device, the PDCCH sent by the first access network device according to the characteristic information. (Fig.1 @ 12)
Regarding claim 26, and as applied to claim 25 above, Huang et al., as modified by Pelletier et al., teach a method wherein receiving, by the terminal device, the characteristic information of the first access network device comprises:
receiving, by the terminal device, system information sent by the first access network device (Fig.1 @ 12), 
wherein the system information carries the characteristic information of the first access network device. (read as P-RNTI (Paragraph [0038]))
claim 27, and as applied to claim 25 above, Huang et al., as modified by Pelletier et al., teach a method wherein the characteristic information comprises at least one of time-domain resource information, frequency- domain resource information, subcarrier spacing information or subframe structure information. (read as TTI (Paragraph [0004]))
Regarding claim 28, and as applied to claim 19 above, Huang et al., as modified by Pelletier et al., teach a method wherein the downlink data is user-plane data or control-plane data. (Fig.1 @ 12 and 13)
Regarding claims 77, 78, and 79, and as applied to claims 1, 19, and 57 above, Huang et al. teach “a random access method, user equipment and network equipment.”(Paragraph [0002])
However, Huang et al. fail to explicitly teach wherein each access network device in the set of access network devices stores context information of the terminal device and establishes a network connection with the terminal device in advance, such that the terminal device is capable of moving without performing handover in Page 7 of 13Application No. 16/306,992PATENT Response after December 08, 2020 NFOADocket: OPPO 700132 4-CH-DG coverage of the at least two access network devices.
Pelletier et al. teach a method wherein each access network device in the set of access network devices stores context information of the terminal device (Fig.7 @ PCRF) and establishes a network connection with the terminal device in advance, such that the terminal device is capable of moving without performing handover in coverage of the at least two access network devices. (Fig(s).1A, 1C, 7)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the network architecture comprising of two or more eNodeBs and a WRTU operating in a dormant mode as taught by Pelletier et al. with the network device (e.g., eNB)  as taught by Huang et al. for the purpose of optimizing PDCCH signaling to trigger UEs in the communication network to perform random access.
Claims 2-3, 5, 7, 12, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (U.S. Patent Application Publication # 2013/0308613 A1), in view of Pelletier et al. (U.S. Patent Application Publication # 2018/0206288 A1), and Zhang et al. (U.S. Patent Application Publication # 2014/0233538 A1).
Regarding claim 2, and as applied to claim 1 above, Huang et al. teach “a random access method, user equipment and network equipment.”(Paragraph [0002])
Pelletier et al. teach “a WTRU operating in a dormant mode may receive and decode dedicated downlink assignment(s) on a PDCCH (e.g., scrambled using a C-RNTI), …” (Fig(s).1A and 1C; Paragraph [0188])
However, Huang et al. and Pelletier et al. fail to explicitly teach a method before sending, by the first access network device, the downlink data to the terminal device, further comprising: 
receiving, by the first access network device, the downlink data sent by a network entity.
Zhang et al. teach a method before sending, by the first access network device (read as eNB (Paragraph [0050])), the downlink data to the terminal device (read as UE (Paragraph [0050])), further comprising:
receiving, by the first access network device, the downlink data sent by a network entity.(read as a core network device sending a paging message to an eNB (Paragraph [0050]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the core network device as taught by Zhang et al. and a WRTU operating in a dormant mode to receive DL assignments on a PDCCH as taught by Pelletier et al. with the network devices (e.g., 
Regarding claim 3, and as applied to claim 2 above, Huang et al. teach “a random access method, user equipment and network equipment.”(Paragraph [0002]) 
Pelletier et al. teach “a WTRU operating in a dormant mode may receive and decode dedicated downlink assignment(s) on a PDCCH (e.g., scrambled using a C-RNTI), …” (Fig(s).1A and 1C; Paragraph [0188])
However, Huang et al. and Pelletier et al. fail to explicitly teach wherein the network entity is a Core Network (CN) device or a second access network device in the set of access network devices.
Zhang et al. teach a method wherein the network entity is a Core Network (CN) device or a second access network device in the set of access network devices. (read as a core network device (Paragraph [0050]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the core network device as taught by Zhang et al. and a WRTU operating in a dormant mode to receive DL assignments on a PDCCH as taught by Pelletier et al. with the network device (e.g.: eNB, 
Regarding claim 5, and as applied to claim 1 above, Huang et al. teach “a random access method, user equipment and network equipment.”(Paragraph [0002]) Also, Huang et al. teach a method further comprising:
sending, by the first access network device, the resource configuration information to the terminal device (Fig.7 @ 71); 
wherein the resource configuration information comprises at least one of a dedicated resource or an access sequence for the uplink data. (read as control signaling capable to carry uplink and downlink scheduling signaling (Paragraph [0004]))  
Pelletier et al. teach “a WTRU operating in a dormant mode may receive and decode dedicated downlink assignment(s) on a PDCCH (e.g., scrambled using a C-RNTI), …”(Fig(s).1A and 1C; Paragraph [0188])
However, Huang et al. and Pelletier et al. fail to explicitly teach receiving, by the first access network device, resource configuration information sent by the network entity, 
wherein the resource configuration information is configured for the terminal device to send uplink data; and 
Zhang et al. teach a method for receiving, by the first access network device, resource configuration information sent by the network entity (read as a core network 
wherein the resource configuration information is configured for the terminal device to send uplink data (read as RNTI (Fig.3 @ 31; Fig.4 @ 41)); and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the core network device and paging messages with scheduled RNTI as taught by Zhang et al. and a WRTU operating in a dormant mode to receive DL assignments on a PDCCH as taught by Pelletier et al. with the network device (e.g., eNB, UE)  as taught by Huang et al. for the purpose of optimizing PDCCH signaling to trigger UEs in the communication network to perform random access.
Regarding claim 7, and as applied to claim 5 above, Huang et al. teach “a random access method, user equipment and network equipment.”(Paragraph [0002]) 
Also, Huang et al. teach a method sending, by the first access network device, first indication information to other access network devices in the set of access network devices (Fig.7 @ 71), 
wherein the first indication information is configured to indicate to stop sending the downlink data to the terminal device (read as “When the UE is in an uplink out-of-sync state, the eNB, generally, also knows the information, and ”(Paragraph [0072])); or
Pelletier et al. teach “a WTRU operating in a dormant mode may receive and decode dedicated downlink assignment(s) on a PDCCH (e.g., scrambled using a C-RNTI), …” (Fig(s).1A and 1C; Paragraph [0188])
However, Huang et al. and Pelletier et al. fail to explicitly teach receiving, by the first access network device, the uplink data sent by the terminal device; 
sending, by the first access network device, second indication information to the network entity, 
wherein the second indication information is configured to indicate the network entity only to send subsequent downlink data to the first access network device, 
the downlink data sent to the terminal device being from or passing through the network entity. 
Zhang et al. teach a method for receiving, by the first access network device, the uplink data sent by the terminal device (Fig.6 @ 61); 
sending, by the first access network device, second indication information to the network entity (Fig.6 @ 61), 
wherein the second indication information is configured to indicate the network entity only to send subsequent downlink data to the first access network device (Fig.5A-5B), 
the downlink data sent to the terminal device being from or passing through the network entity. (Fig.5A-5B)  

Regarding claim 12, and as applied to claim 1 above, Huang et al. teach “a random access method, user equipment and network ”(Paragraph [0002]) Also, Huang et al. teach a method, before sending, by the first access network device, the PDCCH to the terminal device, further comprising:
sending, by the first access network device, the characteristic information to the terminal device (Fig.2 @ 21; Fig(s).3-5), 
wherein the characteristic information is configured to indicate the terminal device to receive the PDCCH (Fig(s).3-5); 
Pelletier et al. teach “a WTRU operating in a dormant mode may receive and decode dedicated downlink assignment(s) on a PDCCH (e.g., scrambled using a C-RNTI), …”(Fig(s).1A and 1C; Paragraph [0188])
However, Huang et al. and Pelletier et al. fail to explicitly teach receiving, by the first access network device, characteristic information of the PDCCH from the network entity; and 
 wherein the characteristic information is configured by the network entity.
Zhang et al. teach a method for receiving, by the first access network device, characteristic information of the PDCCH from the network entity (read as a core network device sending a paging message to an eNB (Fig.5A; Paragraph(S) [0050], [0053], and [0073])); and  
wherein the characteristic information is configured by the network entity.(read as paging message comprising of small data transmission request (Fig.5A @ 2, Fig.5B @ 2))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the core network device and paging messages indicating small data transmission as taught by Zhang et al. and a WRTU operating in a dormant mode to receive DL assignments on a PDCCH as taught by Pelletier et al. with the network device (e.g., eNB)  as taught by Huang et al. for the purpose of optimizing PDCCH signaling to trigger UEs in the communication network to perform random access.
Regarding claim 20, and as applied to claim 19 above, Huang et al. teach “a random access method, user equipment and network equipment.”(Paragraph [0002]) Also, Huang et al. teach a method further comprising:
receiving, by the terminal device, resource configuration information sent by the first access network device (Fig.1 @ 12), 
wherein the resource configuration information is configured for the terminal device to send uplink data (read as random access group scheduling identity (Fig.1 @ 12)); and 
Pelletier et al. teach “a WTRU operating in a dormant mode may receive and decode dedicated downlink assignment(s) on a PDCCH (e.g., scrambled using a C-RNTI), …” (Fig(s).1A and 1C; Paragraph [0188])
However, Huang et al. and Pelletier et al. fail to explicitly teach sending, by the terminal device, the uplink data to the first access network device according to the resource configuration information. 
Zhang et al. teach a method for sending, by the terminal device, the uplink data to the first access network device according to the resource configuration information. (Fig.4 @ 41)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for transmitting uplink data as taught by Zhang et al. and a WRTU operating in a dormant 
Regarding claim 21, and as applied to claim 20 above, Huang et al., as modified by Pelletier et al. and Zhang et al., teach a method wherein receiving, by the terminal device, the resource configuration information sent by the first access network device comprises: 
receiving, by the terminal device, the resource configuration information carried in the downlink data or the PDCCH.(Fig.1 @ 12)
Regarding claim 22, and as applied to claim 20 above, Huang et al., as modified by Pelletier et al. and Zhang et al., teach a method wherein the resource configuration information comprises at least one of a dedicated resource or an access sequence for the uplink data.(read as P-RNTI (Paragraph [0038]))
Response to Arguments
6.	Applicant's arguments with respect to claim(s) 1-3, 5, 7, 10, 12, 14, 16, 19-28, 57, and 77-79 have been considered but are moot in view of the new ground(s) of rejection.
CONCLUSION
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:30AM to 5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
June 5, 2021